Citation Nr: 1643917	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for history, left knee sprain with arthroscopy. 

2.  Entitlement to service connection for a left knee disability (previously characterized as history, left knee sprain with arthroscopy).  


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1989 to July 1989 and from November 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that a November 2014 Statement of the Case (SOC) addressed the issue of entitlement to service connection for a right knee condition.  A VA Form 9 was submitted in January 2015, which included a request for a Travel Board hearing.  The issue of entitlement to service connection for a right knee condition was certified to the Board in August 2015.  While the appeal for this issue has been perfected, it is not ripe for adjudication at this time due to the pending Board hearing request.  As such, the Board will not accept jurisdiction of this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

	
FINDINGS OF FACT

1.  A December 1992 rating decision denied entitlement to service connection for history, left knee sprain with arthroscopy; a SOC was issued in May 1993 that denied entitlement to service connection for residuals, left knee sprain, with arthroscopy, but the Veteran did not file a substantive appeal or submit new and material evidence within one year of the December 1992 denial.

2.  A December 2006 administrative decision denied entitlement to service connection for knee condition.

3.  Evidence associated with the Veteran's claims file after the denial in December 2006 is relevant and probative.

4.  A left knee disability was noted at entry, and there is probative medical evidence indicating that such disability was aggravated by his active service.


CONCLUSIONS OF LAW

1.  The December 2006 administrative decision which denied entitlement to service connection for knee condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received and the claim for entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for the preexisting left knee disability are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Legal Criteria

Generally, an unappealed RO denial, to include where a SOC is issued and no substantive appeal is filed, is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2016).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis 

A December 1992 rating decision denied entitlement to service connection for history, left knee sprain with arthroscopy.  The rating decision stated that "[service connection] denied for left knee as [exiting prior to enlistment], not aggravated."  A SOC was issued in May 1993 that denied entitlement to service connection for residuals, left knee sprain, with arthroscopy.  The SOC stated that "[t]he evidence of record indicates your left knee condition existed prior to service and was not aggravated during military service."  Following the May 1993 SOC, the Veteran did not file a substantive appeal or submit new and material evidence within one year of the December 1992 denial; therefore, the December 1992 rating decision is final.

Subsequently, a December 2006 administrative decision denied entitlement to service connection for knee condition.  Of record is a notification letter from the Agency of Original Jurisdiction (AOJ) to the Veteran.  This letter stated that "[w]e have enclosed a copy of your Rating Decision for your review."  No rating decision, however, is of record.  The letter stated that "[t]he claim for service connection for knee condition remains denied because you did not submit any new and material evidence."  The Veteran was notified of the December 2006 administrative decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

Since the final December 2006 administrative decision, new evidence includes, but is not necessarily limited to, the Veteran's January 2011 claim.  In this claim, the Veteran stated that "I want to file a claim for service connection for my Left Knee Condition.  I had surgery on my left knee in 1991 in Gainesville, Florida."  This evidence is new and material.  Evidence of record at the time of the prior December 2006 administrative decision and December 1992 rating decision did not reference left knee surgery in 1991.  As referenced, the December 1992 rating decision on the merits denied the Veteran's claim because a left knee condition existed prior to service and was not aggravated by service.  The Veteran separated from active service in June 1991 and a left knee surgery occurring in 1991 would therefore be sometime shortly after his separation from active service.  The timing of such surgery would suggest that the Veteran's preexisting left knee disability may have been aggravated by his active service.  As such, presuming the credibility of the Veteran's report of left knee surgery in 1991, this evidence is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for a left knee disability is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

II.  Entitlement to Service Connection 
  
Legal Criteria

Veterans are entitled to compensation from VA for aggravation of a preexisting injury suffered in line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).

The provisions of 38 U.S.C.A. § 1111  provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991).

A pre-existing injury or disease noted at entry will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306 (b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under section 1153, however, the appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Analysis

The Veteran seeks entitlement to service connection for a left knee disability.  He served on active duty from March 1989 to July 1989 and from November 1990 to June 1991.  Evidence of record indicates that he had a left knee injury that preexisted his active service.  

In this regard, a March 1988 private medical surgical report from Dr. F.G. noted a preoperative diagnosis of "[r]ule out internal derangement; left knee" and a postoperative diagnosis of "[s]ymptomatic plica; left knee."  The report also noted that "[t]here was some very mild chondromalacia of the middle ridge of the patella."  A May 2, 1988 progress report from Dr. F.G. noted that the Veteran was "approximately two months post-arthroscopy of the left knee" and that the Veteran's "ligaments are stable...There is no derangement with the meniscii."

An October 1988 Medical Prescreening Form referenced the March 1988 left knee arthroscopic surgery and that the Veteran "states there has been no problem with knee since surgery."  

An October 1988 entrance examination report noted upon clinical evaluation that the Veteran's lower extremities were normal.  It was, however, noted via a check box that the Veteran was not qualified for service, with a reference to the lower extremities as the disqualifying defect.  Under the Notes section, it was noted that "3/3/88 [s]ymptomatic plica - connected mild chondromalacia."  A notation from February 1989 stated "waivered by [National Guard]."  Under the defects section, it was noted "87 meniscotomy, medial, l[ef]t knee," "5/2/88 left knee giving way" and "11/17/88 mild chondromalacia knee (l[ef]t)."  A separate November 14, 1988 medical record noted "3/3/88 [s]ymptomatic plica removed mild chondromalacia of patella, OK since.  Please evaluate."  Under the consultation report heading, it was noted that the left knee was asymptomatic, that there was normal range of motion, that there was no effusion, clicks or instability and that x-rays of the left knee were normal.  A diagnosis was noted of post-operative arthroscopic surgery left knee with plica removed and "[g]ood [r]esults - mild chondromalacia" and "no restriction [with] activity."  On the entrance examination report, it was (apparently) later handwritten that the Veteran was qualified for service and a notation was made of mild chondromalacia of the left knee and "strongly recommend waiver."  In addition, the Physical Profile PULHES section noted a 3 for the "L" section, indicating lower extremity issues.  See Horn v. Shinseki, 25 Vet. App. 231 (1992) (observing that the "L" in the "PULHES" profile stands for lower extremities and that "[a] rating of '1' in any of the six categories, the highest rating, means that the inductee's condition in that category should not result in any limitations in military assignments" and that "[r]atings from '2' to '4' indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the inductee may be given").  

On an accompanying Report of Medical History form, the Veteran noted that he was "in excellent health" and reported ever having or having now "Trick" or locked knee.  In the portion of the form completed by a medical professional, reference was made to a left knee arthroscopy in December 1987 and to a meniscectomy and it was also noted "OK since."  The reference to a December 1987 meniscectomy (and the similar reference on the examination report discussed above) appears to have been in error because, as referenced above, a March 1988 private medical surgical report is of record and a May 1988 progress report noted no derangement of the menisci.     

The Veteran was afforded a VA examination in October 2011.  The examiner referenced that the Veteran's claims file was not received or reviewed.  A diagnosis was noted of chondromalacia patellar left knee status post arthroscopy for ACL and meniscus repairs, with a date of diagnosis noted of 1993.  Under the medical history section, it was noted regarding the left knee "[history of] arthroscopy l[eft] knee in 1988, due to high school football injury, meniscal tear (?)."  It was noted that the Veteran had a meniscectomy of the left knee and a date of surgery was noted of "about 1988, & 1994 - arthroscopy left knee."

The examiner who conducted the October 2011 VA examination provided a VA opinion in March 2012.  Under the evidence review heading, the medical professional noted review of the Veteran's claims file and referenced certain records, including "clear history of arthroscopy 3/3/1988, prior to service - per operation report, finding of symptomatic plica left knee - no finding of ligament or meniscus pathology."  A medical opinion was provided stating that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  

Based on the evidence of record, the Board finds that a left knee disability preexisted the Veteran's active service.  In this regard, the Board finds highly probative the March 1988 private medical surgical report from Dr. F.G. that referenced chondromalacia and indicated a postoperative diagnosis of symptomatic plica.  The Board additionally finds highly probative the March 2012 VA opinion that referenced a "clear history of arthroscopy 3/3/1988, prior to service" and that stated that the Veteran had a left knee condition that clearly and unmistakably existed prior to service.

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  See 38 U.S.C.A. § 1111 (West 2014), 38 C.F.R. § 3.304(b) (2016).  This concept is often referenced as the presumption of soundness.  

The presumption of soundness does not apply when a condition was recorded in an entrance examination report.  See 38 C.F.R. § 3.304(b) (2016); see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (stating that 38 U.S.C.A. § 1111 "provides that the presumption [of soundness] applies when a veteran has been 'examined, accepted, and enrolled for service,' and where that examination revealed no 'defects, infirmities, or disorders'").  In this case, as to the Veteran's first period of active service from March 1989 to July 1989, based on the October 1988 examination report (which also contained a notation from February 1989) noting mild chondromalacia of the left knee and the "3" provided for the PULHES physical profile that refers to the lower extremities, the Board finds that a left knee disorder was noted upon entry to service.  As the examination noted a left knee disorder upon examination, the presumption of soundness is not for application for that period of active service.

As to the Veteran's second period of active service from November 1990 to June 1991, the Board finds that the presumption of soundness is also not for application.  This is because the Veteran was not provided with an entrance examination prior to this period of active service and without an entrance examination, the presumption of soundness does not apply.  See Smith v. Shinseki, 24 Vet. App. 40 (2010) (stating that "[p]lainly, [38 U.S.C.A. § 1111] requires that there be an examination prior to entry into the period of service on which the claim is based...In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based").
  
As stated, the Board has concluded that the Veteran had a left knee disability that preexisted his active service.  The next question is whether the disability is shown to have increased in severity during either period of service.  If so, service connection is warranted unless there is evidence that clearly and unmistakably demonstrates that the disability was not aggravated by active service beyond the natural progress of the disorder.

Reviewing the STRs of record, no STRs referenced the Veteran's left knee during the Veteran's first period of active service from March 1989 to July 1989.  With respect to the Veteran's second period of active service from November 1990 to June 1991, multiple STRs referenced the Veteran's left knee.  The Board will therefore focus on this second period.

In this regard, a March 1991 STR noted that both knees hurt and noted "no running or prolong standing [times] 2 day, can do stretch."  Another STR from the same date noted that the Veteran complained that both knees ached and that they "ache the most when bending."  Tenderness was noted around the patella in both knees and no swelling or discoloration was noted.  An assessment was noted of tenderness in both knees.

A demobilization separation examination report dated April 10, 1991 noted upon clinical evaluation normal lower extremities.  The Veteran was noted to be qualified for demobilization and no defects were noted.  On an accompanying Report of Medical History form, the Veteran noted his health as good and reported ever having or having now "Trick" or locked knee and swollen or painful joints.  In the section completed by a medical professional, it was noted that "l[ef]t knee injury in 1988 which has been aggravated during mobilization."  

An April 10, 1991 radiologic consultation request noted an examination request for right and left knees status post injury.  A specific reason for request noted "[status post] injury in football (clip) in 1988; he has had [increased] pain during mobilization."  The radiological report for both knees was noted to be within normal limits.  

An orthopedics consult dated April 11, 1991 noted in the section regarding reason for request that the Veteran "[complained of left] knee pain [times] 3 mo[nth]s" and "[p]lease evaluate for demob[ilization]." A provisional diagnosis was noted of "[status post] clip injury [with increased] pain [and] swelling while on [active duty]."  The consultation report is difficult to read due to the handwriting, but appeared to reference that the Veteran had a football injury 3 years ago and that he "was doing fairly well - but aggravated this last month [at] Ft. Hood when he stepped in a hole in the field."  It was noted that the Veteran reported that his left knee buckled at times, but that the ligaments seemed stable.  The note appeared to state that the left knee was "clinically [normal] at this time" and that "in view of [history], would consider diagnostic arthroscopy.  Fit for separation."

An April 16, 1991 STR referenced a left knee injury and noted "no [physical training], marching or prolonged standing until seen by ortho[pedic]."  Another STR on the same dated noted that the Veteran "[complained of] knee injury scheduled for surgery."  Another STR on the same page is difficult to read and the date is unclear, but it noted that the Veteran was "still having severe symptoms in the [left] knee - still buckling regularly."  An unclear reference was made to surgery/arthroscopy.  

An April 18, 1991 Physical Profile noted a medical condition of tear medial meniscus of the left knee.

A May 6, 1991 Transfer Summary noted that the Veteran had a "history of left knee pain most recently for some three months.  He has been previously injured approximately three years ago while playing football.  At that time, it was a clipping injury."  It was also noted that "[h]e appeared to have sustained some degree of recovery from his previously symptoms, but this was aggravated during this past winter at Fort Hood Texas while he was on active duty, at which time he stepped in a hole in the field while running sustaining an injury to his left knee."  It was noted that "[t]here is a history of occasional buckling and locking and falling down associated with tenderness and pain in the anteromedial aspect at this point of the left knee."  Upon examination, it was noted that "the ligaments seem stable...unable to evoke a click at this time upon McMurray's test."  A recommendation was noted of "in view of the history of two injuries with the more recent injury while running on active duty at Fort Hood with the history of intermittent locking and giving way of left knee, diagnostic arthroscopy at this point would be indicated."

A May 8, 1991 STR noted that the Veteran was "being referred...for diagnostic arthroscopy to the left knee.  [Veteran] fe[l]l while running during physical training and has since been experiencing occasional buckling and locking and falling down associated with tenderness and pain in the anteromedial aspect of the left knee."  A diagnosis was noted of unspecified disorder of lower leg joint.
A May 10, 1991 STR (Abbreviated Medical Record form) noted that the Veteran had a "[history] of [left] knee pain since 1988.  Had operation for plica in that y[ea]r.  Twisted knee at Ft. Hood this year.  Has ant[erior] knee pain."  It was noted that there was no locking and that there was occasional giving with pain and that stair walking was painful.  A diagnosis was noted of patellar tendonitis and an unclear abbreviation that may have been for patellofemoral pain syndrome (PFPS).  Physical examination noted a negative Lachman's test, negative McMurray's test, range of motion from 0 to 140 degrees, 5/5 strength, positive patellar tendon and positive patellar facets.     

A separate May 10, 1991 STR contained similar information.  Additional information included upon observation negative findings of swelling and effusion.  X-rays were noted to be within normal limit.  An assessment was noted of "doubt [internal derangement of knee] or meniscal tear" and what appears to be PFPS vs. patellar tendonitis.  It was noted that "may deactivate from unit - may receive [follow up] care, if needed for knee at VA or local military facility."  

A May 13, 1991 STR note appeared to reference the May 10, 1991 STRs discussed and stated that the medical professional "did not feel that [the Veteran] should have arthroscopy - OK for deactivation - recommend follow-up [with] civilian orthopedist [and] have a diagnostic arthroscopy."  

A June 10, 1991 STR noted "[follow up left] knee injury [at] Ft. Hood Jan[uary] [19]91 - stepped in hole - has since swelled up/pain; has buckling, pseudo-locking - pops it out [with] pain."  It was also noted that the Veteran "[h]ad remote clipping injury in high school" and "[positive] scope for [medial meniscus tear] age 17."  Pain was noted with running and stairs.  Upon observation negative effusion, positive crepitus, full active range of motion, negative ligament laxity, negative McMurray's test and tender medial patellofemoral ligament were noted.  An assessment was noted of questionable medial meniscus tear.  A plan was noted for an arthrogram and it was noted to "hold on scope for now."  A June 18, 1991 radiologic consultation report was requested on June 10, 1991.  The Board notes that the Veteran separated from active service on June 13, 1991.  The examination requested was a left knee arthrogram.  The specific reason for request was noted as "[rule out medial meniscus tear]; had scope 3 y[ea]rs ago [with questionable medical meniscus tear] debridement."  The results of a double contrast left knee arthrogram were noted as "[n]o abnormality is seen." 

Also of record are VA treatment and National Guard records from the 1990s dated after the Veteran's separation from active service in June 1991.  An August 1992 VA treatment record noted that the Veteran complained of a problem with his left knee and on observation appeared to note knee guarding, swelling of the medial aspect of the knee, complete range of motion and good ligament.  Reference was made to the March 1988 arthroscopic surgery that showed chondromalacia.  A diagnosis was noted of chondromalacia left knee status post arthroscopy for symptomatic plica.

A September 1993 VA treatment note stated that "pain [left] knee continues [with diagnosis] chondromalacia patella."  An MRI was requested.  A June 1994 VA treatment note referenced that the Veteran "had left knee surgery and is to be excused from work from 5/26-6/6/94."  

A June 1994 periodic National Guard examination report noted that upon clinical evaluation the lower extremities were normal and noted no defects.  On an accompanying Report of Medical History form, the Veteran noted he was in good health and reported ever having or having now "Trick" or locked knee.  He also reported that he "can't stay bent at the knees" and "can't kneel down on my left knee."  He also reported that he had a left knees scope in May 1994.    

An October 1994 VA treatment note referenced surgery of the left knee in June 1994 and stated that "[i]n spite of...surgery Veteran says he can't work at his present job because of the pain swelling [and] 'goes to sleep'; all the time, it's not numb."  Upon physical examination it was noted that there was no increase in swelling, good range of motion and that the ACL was tight.  A diagnosis was noted of post-surgical reconstruction left knee.

In addition, the Veteran applied for entitlement to service connection in August 1992 for a left knee injury, which he noted began on April 10, 1991.
As part of this claim, the Veteran was afforded a VA examination in September 1992.  The examination report noted that the Veteran "was treated for his left knee during his service time."  It was noted that the Veteran reported that his "left knee hurts when I walk up stairs and when I squat down" and that his "left knee pops and gives out on me."  It was also noted that the Veteran "sprained his left knee in 1990 while in the Army."  It was noted that "[h]e apparently had a medial meniscus tear which was repaired; all in the service."  The examination report noted regarding the left knee that there was "no swelling, redness or tenderness noted on inspection.  Palpation is negative...extension is to 0 degrees and [the Veteran's] flexion is to 140 degrees.  [The Veteran] can squat down with no difficulty.  [The Veteran] has good strength in flexion and extension against the examiners resistant hand."  A diagnosis was noted of "history of left knee sprain with arthroscopic examination and repair (probably of the medial meniscus).  There are no positive findings on this physical."

As referenced above, the Veteran was afforded a VA examination in October 2011 and a diagnosis was noted of chondromalacia patellar left knee status post arthroscopy for ACL and meniscus repairs, with a date of diagnosis noted of 1993.  The examiner stated that "c-file not received...examiner is not able to address requested opinion without review of c-file."  The examiner subsequently provided a March 2012 VA opinion, which noted that the claims file was reviewed.  Under the evidence review heading, the medical professional referenced certain records, to include numerous STRs.  

The examiner stated "clear history of arthroscopy 3/3/1988, prior to service - per operation report, finding of symptomatic plica left knee - no finding of ligament or meniscus pathology."  The examiner also referenced that the "Veteran was found to be qualified for enlistment to [active duty] service [without] restrictions," that he "had twist injury to left knee early 1991, while at Ft. Hood," that he "had subsequent follow-up visits...for persist[e]nt left knee symptoms - per [STRs], 1991 documented knee exams were grossly normal, with ligament exams documented as normal/stable," referenced that May 10, 1991 "[STRs]...noted finding of PFPS or patellar tendinitis, and did not recommend arthroscopy" and referenced the June 18, 1991 left knee arthrogram as indicating "no abnormality seen."    

The examiner also stated that "noted as absent from c-file - medical records related to evaluation or treatment of left knee after 6/1991."  The examiner also referenced an October 1993 left knee MRI that showed "finding of patellar chondromalacia, probable partial tear ACL, tear posterior horn lateral meniscus, suggestion of tear lateral collateral ligament."  The examiner also stated "per VISTA web, reference to left knee arthroscopy of 5/26/94...though no report available.  No medical records related to symptoms, events leading up to arth[r]oscopy."    

A medical opinion was provided stating that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The complete rationale provided was as follows:

Though there is evidence the Veteran did have injury to left knee during [active duty] service, there is no indication of related internal derangement (ligament or meniscus pathology) - 6/1991 l[eft] knee arth[r]ogram was normal, 1991 documented l[eft] knee exams were grossly normal.  Available evidence does not support a relationship between left knee injury in 1991 and subsequent left knee arthroscopy in 1994.  Current left knee exam [and range of motion] is grossly normal.  Evidence does not support that the Veteran's left knee condition was aggravated beyond its normal progression by an in-service injury.

Also, as noted above, in the Veteran's January 2011 claim he referenced having surgery on his left knee in 1991 in Gainesville, Florida.  In September 2014 and November 2014, the AOJ requested from the Gainesville VA Medical Center "ALL available records TO INCLUDE all records in your Vista Web system from 6-14-1991 to the present time."  In April 2015, various VA treatment records were obtained in response to the request.  Various records were obtained related to a May 26, 1994 left knee surgery.  An April 1994 VA treatment record (based on a November 1993 requested consult) referenced that the Veteran as "[status post] twisting injury (stepped in hole) 3 years ago" and that he was complaining of left medial knee pain.  Various physical examination findings were noted, the October 1993 MRI results were referenced and it was noted that x-rays were negative (an x-ray report from April 1994 was also of record).  An assessment was noted of possible tear of the left lateral meniscus and ACL and patellar chondromalacia.  A plan was noted of "A-scope (diagnostic) to [check] for meniscal tear and ACL tear."  

A May 26, 1994 Operation Report noted a preoperative diagnosis of left meniscal tear (with an operative diagnosis of "same") and an operation performed noted as "[left] knee arthroscopy, debridement of [left] patella."  A separate May 26, 1994 STR noted a post-operative diagnosis of "no evidence of meniscal tears med[ial] or lat[eral] all intact, grade 4 chondromalacia medial facet patella."  A June 1994 VA treatment note noted "[status post left] knee A-scope (no meniscal pathology, [positive] chondromalacia med[ial] facet of patella)."  An assessment was noted of "[status post left] knee scope" and "[g]rade 4 [changes] med[ial] facet [left] patella."       

Various radiologic reports were also obtained.  October 1992, November 1993 and April 1994 left knee x-rays were all noted to be negative.  The complete results of the October 1993 left knee MRI, referenced above, were also obtained.      

As outlined above, the first question in this case is whether the Veteran's preexisting left knee disability increased in severity during service.  There is credible evidence that the knee disability underwent an increase in severity during active service in the form of documented complaints therein and the Veteran's lay assertions.  Thus, there is a presumption of aggravation that can only be rebutted if it is shown by clear and unmistakable evidence that such increase was temporary or not beyond the natural progress of the disease. 

As to this crucial question, the Board finds the March 2012 VA opinion to be probative This opinion, accompanied by a rationale, was provided by a medical professional who had previously examined the Veteran and who reviewed and cited to evidence of record.  As cited, the opinion stated that "[t]he claimed condition...was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness" and the accompanying rationale stated in part that "[e]vidence does not support that the Veteran's left knee condition was aggravated beyond its normal progression by an in-service injury."  

However, as documented in detail above, multiple STRs referenced in-service treatment related to the Veteran's left knee, to include April 10, 1991, April 11, 1991 and May 6, 1991 STRs that referenced the Veteran's left knee as being "aggravated" during his active service.  

The Board has considered the Veteran's contentions.  In a September 1992 statement, the Veteran stated that "[t]he injury to my left knee happened Jan[uary 19]91 in Ft. Hood [Texas] while on duty during field exercise I stepped in a hole and aggravated my knee," that "[e]ver since then my knee has been popping when I walk.  It's been giving out on me when I walk, and also when I sit it sometimes lock out" and that "[i]t is hard for me to perform my job as a carpet installer due to the kneeling and activities needed to be done to perform the job."  The Veteran also referenced that his knee was "tender and swells at different times. Some days...the pain hurts so much that it's hard for me to walk."  In the Veteran's January 2011 claim, he stated that "[m]y left knee was aggravated by my US Army service."  On the Veteran's April 2013 VA Form 9 he stated that "I injured my left knee while I was on active duty and continue to have pain in it."  

In addition, as discussed above, the Veteran reported that he had surgery on his left knee in 1991.  In the Veteran's May 2012 Notice of Disagreement, he stated that, regarding his left knee, "I had surgery at the VA [Medical Center] in Gainesville, [Florida], after I got off of active duty in 1991."  While the Veteran is competent to report as to the date he had surgery, the Board finds the report of left knee surgery in 1991 to not be credible because it is contradicted by the evidence of record.  As noted above, all available VA treatment records were requested dating from June 1991 (when the Veteran separated from active service) from the Gainesville VA Medical Center.  The records obtained did not contain records relating to a left knee surgery in 1991, but rather to a left knee surgery in May 1994.  In addition, on the Veteran's August 1992 claim for entitlement to service connection for a left knee injury, the Veteran listed "none" in response to an item requesting to "list civilian physicians and hospitals where you were treated for any sickness, injury, or disease" related to the claimed left knee injury "since your service."  

Despite this inconsistency in the record, the Board does acknowledge that the Veteran's report of a worsening of his left knee following additional injury is generally consistent with the treatment documented therein.  The Board also acknowledges that, subsequent to the March 2012 VA opinion, additional VA treatment records were obtained.  As discussed, these VA treatment records included various records related to a May 1994 left knee surgery.  The March 2012 VA opinion did cite to results of an October 1993 left knee MRI and that the Veteran had a left knee arthroscopy in May 1994.  As such, while the examiner did not have the opportunity to review the VA records relating to the May 1994 left knee surgery, or other records detailing treatment between 1991 and 1994.

While the medical evidence of record is primarily in agreement that there was aggravation of the Veteran's knee disability during his period of active service, the debatable point appears to be whether such aggravation was permanent.  In this regard, the Board finds that the evidence is at the very least in relative equipoise as to whether the aggravation was permanent in nature, i.e., about evenly balanced for and against the claim.  In such situations, it cannot be said that there is clear and unmistakable evidence that the disability was not aggravated.  To the extent that the examiner expressed the opinion that the disability "clearly and unmistakably not aggravated beyond its natural progression," the Board notes that the term "clear and unmistakable evidence" ultimately represents a legal standard, not a medical one, to be applied by the Board in weighing the overall record.

In summary, the Board concludes that the record does not clearly and unmistakably show that the claimed disability was not aggravated beyond the natural progress of the disease.  Hence, service connection for a left knee disability is granted.


ORDER

The application to reopen a claim for entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a left knee disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



